OPINION OF THE COURT
LARSEN, Justice.
In this appeal from the denial of post-conviction relief, appellant raises four issues: 1) the trial court erred in not suppressing his confession which was obtained as a result of unnecessary delay between his arrest and arraignment; 2) appellant’s counsel was ineffective for failing to raise the issue of unnecessary delay between his arrest and arraignment; 3) the PCHA court erred in appointing an attorney to represent appellant from the same office as the attorneys that represented him at trial and on appeal; and 4) the delay of approximately six years in this resolution of his PCHA petition is a violation of his due process rights. We have reviewed the record and find these contentions to be entirely without merit.
Accordingly, the order of the court below is affirmed.